Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

This Office action is in response to the communication filed on 12/11/2020. Currently claims 1-12, and newly added claims 21-24 are pending in the application.


Election/Restrictions

Applicant's election of Group I, claims 1-12, without traverse, drawn to a method in the reply filed on 12/11/2020 is acknowledged.


Claim Objections

Claims 3, and 4 are objected to because they depend on themselves. Appropriate correction is requested.  For the purpose of prosecution, it is assumed that claim 3 depends on claim 2, and claim 4 depends on claim 3.

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12, and 21 are rejected under 35 U.S.C.103 as obvious over Weinmann (US Patent Publication No. 2006/0138696 A1), hereafter referred to as “Weinmann”, in view of Williamson et al. (US Patent No. 5,114,327), and hereafter referred to as “Williamson”.

Regarding claim 1, Weinmann teaches in Fig. 1, a method for cooling molded preforms comprising:

a) transferring preforms of a first injection cycle from a mold (element 8 and element 9, which are the mold halves of the overall mold) to the retained engagement of the removal device (element 11) (equivalent to the take-out plate) where the preforms having exterior surface (as shown in Fig. 7) and interior surface (as shown in Fig. 5d) that are targeted for cooling. This is taught by position ”A” of the Fig. 1 of Weinmann.

b) drawing together the removal device (take-out plate) and the transfer means (element 12) (equivalent to transfer shell of Fig. 2) (position “B” of Weinmann), where the transfer means is spaced away from the mold.

c) releasing the preforms from the removal device (take-out plate) and transferring the preforms to retained engagement on the transfer means (transfer shell) as shown in Fig. 2 before the intensive cooling phase.

d) drawing together a supplemental  cooling device and the transfer means (position “C” as shown in Fig. 1 of Weinmann) after the intensive cooling phase is over

e) releasing the preforms from the transfer means (transfer shell), and transferring  the preforms to retained engagement on the supplemental cooling phase (as shown in position “C”).

Weinmann teaches to release the preforms from the supplemental cooling device from the retained engagement and release it directly to the conveying belt to be collected as an intermediate product in the downstream line.  But Weinmann is silent to the releasing the preforms back to the transfer shell so that it would unload the preforms onto the conveyer belt.

However, Williamson teaches that the receiver frame (equivalent to transfer shell) can receive the preforms and rotate in the arc direction “C” as shown in Fig. 1 to unload the content of the chamber elements (preforms) on to the conveyer belt 40.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of this invention to combine the teaching of Williamson with that of Weinmann and use the transfer shell of Weinmann to rotate as taught by Williamson such that transfer between the intensive cooling, secondary cooling and unloading can be performed by a single transferring equipment, which is an improved design.  Since both the references deal with injection molding preforms and cooling, therefore, one would have reasonable expectation of success from the combination.

Regarding claim 2, However, Williamson teaches that the receiver frame (equivalent to transfer shell) can receive the preforms and rotate in the arc direction “C” as shown in Fig. 1 to unload the content of the chamber elements (preforms) on to the conveyer belt 40.  

Regarding claim 3, Weinmann teaches in Fig. 1 at section of stage D part removal after the secondary cooling and released from the unloading position and disposed on a conveyor belt (element 20) below to take the final products away.

Regarding claim 4, Weinmann teaches in Fig. 5b that the method of cooling the preform comprises of loading the preforms into cooling tubes affixed to the take-out plate, the exterior surfaces of the preforms bearing against inner surfaces of the cooling tubes when the preforms are in retained engagement on the take-out plate.

Regarding claim 5, Weinmann teaches in Fig. 5b that the method of cooling comprises of step wherein the exterior surfaces of the preforms are conductively cooled while the preforms are in retained engagement on the supplemental cooling device.

Regarding claim 6, Weinmann teaches the loading the preforms into tubes affixed to the cooling device, the exterior surfaces of the preforms bearing against inner surfaces of the tubes when the preforms are in retained engagement on the cooling device, and use of cooling sleeve 21 for the secondary cooling (para. [0077]). Therefore, it would have been obvious to use this method would be used also in the supplemental (secondary) cooling process to provide additional cooling. 

Regarding claims 7-8, Weinmann teaches in Fig. 5b the use of convectively cooling of the interior surfaces of the preforms.  Therefore, it would have been obvious to use this cooling method during a period of time extending at least between the completion of step b) and the initiation of step c), which is the extensive cooling step. It would also have been obvious to provide further cooling by convectively cooling the interior surfaces of the preforms during a period of time extending at least between the completion of step d) and the initiation of step e) in the secondary cooling step.

Regarding claims 9-10, Weinmann teaches that convective cooling comprises urging a convective airflow (para.  [0079]) along the interior surfaces of the preforms. Weinmann also teaches to include inserting transfer pins into the interiors of the preforms, the transfer pins affixed to the transfer shell and having internal fluid conduits in fluid communication with the convective airflow. It would have been obvious to any ordinary artisan to use this cooling steps in conjunction with the intensive as well as secondary cooling of steps c) and f).

Regarding claim 11, Weinmann teaches in Fig. 4 that the method comprises of step wherein the internal fluid conduits have a proximate port adjacent the transfer shell for communication with a chamber in the transfer shell, and a distal port spaced apart from the proximate port for communication with an interior space of the preforms when the pins are inserted therein, and wherein a suction force (element 32) is applied to the proximate ports to draw ambient air into the preforms.

Regarding claim 12, Weinmann teaches in Fig. 1 a method for cooling molded preforms comprising:

a) transferring preforms of a first injection cycle from a mold (element 8 and element 9, which are the mold halves of the overall mold) to the retained engagement of the removal device (element 11) (equivalent to the take-out plate) where the preforms having exterior surface (as shown in Fig. 7) and interior surface (as shown in Fig. 5d) that are targeted for cooling. This is taught by position ”A” of the Fig. 1 of Weinmann.

b) drawing together the removal device (take-out plate) and the transfer means (element 12) (equivalent to transfer shell of Fig. 2) (position “B” of Weinmann), where the transfer means is spaced away from the mold.
c) inserting transfer pins of the transfer means into the preforms and performing cooling of the interior surfaces while the preforms are in retained engaged with the cooling tubes (para. [0057]).  Weinmann also teaches in Fig. 4 the use of air flow for the cooling (para. [0063]).

d) releasing the preforms from the removal device (take-out plate) and transferring the preforms to retained engagement on the transfer means (transfer shell) as shown in Fig. 2.

e) drawing together a supplemental  cooling device and the transfer means (position “C” as shown in Fig. 1 of Weinmann) after the intensive cooling phase is over, and positioning the preforms for secondary cooling.

f) transferring the preforms to the retained engagement with the secondary cooling system.

g) urging flow of cooling medium (air) to perform the secondary cooling (para. [0065]).

h) releasing the preforms from the transfer means (transfer shell), and transferring  the preforms to retained engagement on the supplemental cooling phase (for position “C”).

Weinmann teaches to release the preforms from the supplemental cooling device from the retained engagement and release it directly to the conveying belt to be collected as an intermediate product in the downstream line.  But Weinmann is silent to the releasing the preforms back to the transfer shell so that it would unload the preforms onto the conveyer belt.

However, Williamson teaches that the receiver frame (equivalent to transfer shell) can receive the preforms and rotate in the arc direction “C” as shown in Fig. 1 to unload the content of the chamber elements (preforms) on to the conveyer belt 40.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of this invention to combine the teaching of Williamson with that of Weinmann and use the transfer shell of Weinmann to rotate as taught by Williamson such that transfer between the intensive cooling, secondary cooling and unloading can be performed by a single transferring equipment, which is an improved design.  Since both the references deal with injection molding preforms and cooling, therefore, one would have reasonable expectation of success from the combination.

Regarding claim 21, Weinmann teaches in Fig. 1 a method for cooling molded preforms comprising:

a) transferring preforms of a first injection cycle from a mold (element 8 and element 9, which are the mold halves of the overall mold) to the retained engagement of the removal device (element 11) (equivalent to the take-out plate) where the preforms having exterior surface (as shown in Fig. 7) and interior surface (as shown in Fig. 5d) that are targeted for cooling. This is taught by position ”A” of the Fig. 1 of Weinmann, where the removal device cavaties contacting the outer surfaces targeted for cooling.

b) retracting the removal device (element 11) away from the mold as shown in Fig. 2

c) drawing together the removal device (take-out plate) and the transfer means (element 12) (equivalent to transfer shell of Fig. 2) (position “B” of Weinmann), where the transfer means is spaced away from the mold, and also inserting transfer pins of the transfer means into the preforms and performing cooling of the interior surfaces while the preforms are in retained engaged with the cooling tubes (para. [0057]).  Weinmann also teaches in Fig. 4 the use of air flow for the cooling (para. [0063]).

d) releasing the preforms from the removal device (take-out plate) and transferring the preforms to retained engagement on the transfer means (transfer shell) as shown in Fig. 2.

e-f) drawing together a supplemental  cooling device and the transfer means (position “C” as shown in Fig. 1 of Weinmann) after the intensive cooling phase is over, and positioning the preforms for secondary cooling. Weinmann teaches that the positioning the preforms for secondary cooling requires the rotation of the arm (element 14) using the hinge (element 13). The exact rotation angle would be a function of the equipment design. 

g) transferring the preforms to the retained engagement with the secondary cooling system by releasing the preforms from the transfer shell, and transferring the preforms to retained engagement in the supplemental (secondary) cooling (element 19) device.

h) releasing the preforms from the transfer means (transfer shell), and transferring  the preforms to retained engagement on the supplemental cooling phase (for position “C”).

Weinmann teaches to release the preforms from the supplemental cooling device from the retained engagement and release it directly to the conveying belt to be collected as an intermediate product in the downstream line.  But Weinmann is silent to the releasing the preforms back to the transfer shell so that it would unload the preforms onto the conveyer belt.

However, Williamson teaches that the receiver frame (equivalent to transfer shell) can receive the preforms and rotate in the arc direction “C” as shown in Fig. 1 to unload the content of the chamber elements (preforms) on to the conveyer belt 40.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of this invention to combine the teaching of Williamson with that of Weinmann and use the transfer shell of Weinmann to rotate as taught by Williamson such that transfer between the intensive cooling, secondary cooling and unloading can be performed by a single transferring equipment, which is an improved design.  Since both the references deal with injection molding preforms and cooling, therefore, one would have reasonable expectation of success from the combination.

Allowable Subject Matter

Claims 22-24 is objected to as being directly or indirectly dependent upon rejected base claim 21, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 22, the prior art of references do not teach or fairly suggest the (by
themselves or in combination) a method that comprises of the step of “drawing together the take-out plate and the transfer shell to insert transfer pins of a shell second side of the transfer shell into preforms formed in a subsequent injection cycle for simultaneously cooling the preforms retained on the first and second shell sides, the shell second side parallel to the shell first side and the shell axis disposed parallel to and between the shell first and second sides”. Claims 23 and 24 depend directly or indirectly on claim 22.

Response to Arguments

	Applicant’s arguments filed on 12/11/2020 have been fully considered.  Applicant’s argument with respect to the independent claims 1 have been considered, but it is not persuasive. Applicant argues that Weinmann (US 2006/0138696) and Williamson (US Patent 5,114,327) together fails to support a prima facie case of obviousness of claim 1 (page 8-11).  However, the examiner respectfully disagrees.  The examiner takes the position that Weinmann teaches to transfer the preforms from the molding station to the primary cooling station, from the primary cooling station to the secondary cooling stations, and then from the secondary cooling stations to the unloading area.  The transfer operations being performed by the part handling apparatus including pins and/or sleeves to grab and hold the preforms in conjunction with the cooling stations. Weinmann teaches in Fig. 1 the translation, and partial rotation (around axis 13) of the handling apparatus so that the preforms can be taken from one station to the next.  Moreover, the second prior art Williamson also teaches in Fig. 1 the partial rotation of the receiver frame (equivalent to transfer shell) by rotation in the arc direction “C” as shown in Figure to unload the content of the chamber elements (preforms) on to the conveyer belt 40.  Therefore, the examiner takes the position that it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Williamson with that of Weinmann and arrive at the claims of the instant application.

Regarding the applicant’s argument that the teaching of Williamson would contribute nothing to the scope of teaching of Weinmann, and therefore, the deficiencies of Weinmann would not be cured by the alleged combination of Weinmann with Williamson, the examiner wants to point out that the identified deficiency of Weinmann is its lack of teaching regarding the releasing the preforms back to the transfer shell so that it would unload the preforms onto the conveyer belt. As explained in the rejection section that, Williamson however, teaches that the receiver frame (equivalent to transfer shell) can receive the preforms and rotate in the arc direction “C” as shown in Fig. 1 to unload the content of the chamber elements (preforms) on to the conveyer belt 40.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of this invention to combine the teaching of Williamson with that of Weinmann and use the transfer shell of Weinmann to rotate as taught by Williamson such that transfer between the intensive cooling, secondary cooling and unloading can be performed by a single transferring equipment, which is an improved design.

Because the rejections are being maintained on the independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion

Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached from 8.00 am to 5.00 pm (Central Time) on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272 1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742